DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Hayashi et al. (US 2010/0201856, hereinafter Hayashi).

	
Regarding claim 1, Hayashi discloses a sensing device (fig. 1), comprising: 
a signal source (units 121-123 and 1212 combined of the vertical scanning unit 12 is understood as signal source that is providing address value signal to decoder 1217, fig. 4); 
an active area having a plurality of sensing units (active area 11 having a plurality of sensing units 111, fig. 1, ¶0038); and 
a plurality of driving units sequentially disposed adjacent to the active area and coupled to the plurality of sensing units and the signal source (plurality of driving units, implemented in decoder 1217 having n-rows, and associated latches 1211 (n), 1218 (n), AND gates and buffer 1219(n), where ‘n’ indicates the row index. Driving units are sequentially disposed adjacent to the active area 11 and coupled to the plurality of sensing units 11 and the signal source, figs. 1, 4, ¶0037, ¶0045-0047); 
wherein the signal source provides a first operating mode and a second operating mode (The vertical scanning unit 12 includes a read out row selecting unit 121, shutter row selecting unit 122 and non-read out row selecting unit 123 – ¶0039. Therefore, the signal source is understood operates in at least two modes, non-read out row selecting mode, and read out & shutter row selecting mode); 
in the first operating mode, a scan signal exported from one of the plurality of driving units has a first voltage level and a second voltage level (The pixel reset operation is the operation of discharging electric charges accumulated in the PD 112 to a power supply VCC. The operation of selecting rows of pixels (hereinafter referred to as pixel rows) using the shutter row selecting unit 122 is performed prior to the operation of selecting pixel rows using the read out row selecting unit 121, and the end of the pixel reset operation corresponds to the start of accumulation time for the PDs 112 – ¶0039. Thus, during this operation mode, which is understood defined by when Pres goes high, and thus resetting the accumulated charges in the PD 112, and terminates when accumulated charges are transferred to floating diffusion, i.e. at time t20, indicated by assertion and de-assertion of transfer signal Ptx as shown in fig. 6a. Thus during this period, reset voltage swings between HIGH and LOW. This is the portion of the scanning where rows are read in); and in the second operating mode, the scan signal has the second voltage level (This is the operation mode when rows are skipped from reading, formulated from the non-read or skipped out row selection signaling. During a trim scan or skipped read out, the non-read out row selecting unit 123 selects pixels row by row from non-selected rows and makes the selected pixels perform a pixel reset operation – ¶0039. Therefore, as disclosed, during non-read row duration or skipping reading mode, the pixel is maintained at reset state only.). 
Regarding claim 2, Hayashi discloses the sensing device of claim 1, wherein a transistor of the active area is turned on when the scan signal is at the first voltage level, and the transistor of the active area is turned off when the scan signal is at the second voltage level (Consequently, the transfer transistors 113 turn on, causing the electric charges accumulated in the PDs 112 in the first row to be transferred to the FDs – ¶0060. Fig. 6a. During Reset state, i.e. when Pres is HIGH, PTx is LOW, i.e. transistor 113 is Off – fig. 6a). 
Regarding claim 3, Hayashi discloses the sensing device of claim 1, wherein each of the plurality of driving units comprises a latch circuit and a plurality of buffer circuits coupled to the latch circuit (each of the plurality of driving units comprises a latch circuit implemented in either of 1218(n), and/or 1211(n) and a plurality of buffer circuits implemented in the other of 1218(n), and/or 1211(n) and buffer 1219(n), that are coupled to the latch circuit – fig. 4). 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of SR_Latch_wiki (Wikipedia SR Latch literature, snapshot taken of Jan 18th, 2019 achieve using Wayback Machine. Absulute URL is, https://web.archive.org/web/20190118204537/https://en.wikipedia.org/wiki/Flip-flop_(electronics). Hereinafter, SR_Latch_wiki).
Regarding claim 9, Hayashi discloses the sensing device of claim 3, wherein the latch circuit comprises: a first terminal configured to receive a reset signal (Reset terminal R of SR latch, fig. 4, ¶0046-0047); a second terminal configured to receive a set signal (Set signal in terminal S of SR latch, fig. 4, ¶0046-0047); a third terminal configured to export a first output signal (Q is the first output).
Hayashi is not found disclosing explicitly the limitation of; a fourth terminal configured to export a second output signal; wherein the first output signal and the second output signal are complementary to each other.
However, this feature is a well-known characteristics of an SR latch, as disclosed in SR_Latch_wiki (output                         
                            
                                
                                    Q
                                
                                ¯
                            
                        
                     is the complement of Q, ¶2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include a fourth terminal configured to export a second output signal; wherein the first output signal and the second output signal are complementary to each other in the SR latch of Hayashi, because, it is a well known feature of SR latch, that yields predictable results. 



Allowable Subject Matter
Claims 4-8, 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 4, wherein in a first one of the plurality of driving unit, a second buffer circuit is configured to export a carry signal to a second one of the plurality of driving unit. 
Regarding claim 10, wherein the latch circuit comprises: a first transistor comprising a first end configured to receive the reset signal, a second end configured to output the first output signal, and a control end coupled to the first end of the first transistor; a second transistor comprising a first end coupled to the first end of the first transistor, a second end coupled to the second end of the first transistor, and a control end; a third transistor comprising a first end configured to receive the set signal, a second end coupled to the control end of the first transistor and configured to output the second output signal, and a control end coupled to the second end of the first transistor; and a fourth transistor comprising a first end coupled to the first end of the third transistor, a control end coupled to the first end of the third transistor, and a second end coupled to the second end of the third transistor.
Regarding claim 11, wherein the latch circuit comprises: a third terminal configured to receive a second set signal; a fourth terminal configured to export a first output signal; and a fifth terminal configured to export a second output signal; wherein the first output signal and the second output signal are complementary to each other. 
Regarding claim 13, a second terminal configured to receive a second output signal from the latch circuit, and a third terminal configured to export a third output signal. 
Regarding claim 16, wherein the active area further comprises a plurality of transistors, and each of the driving units comprises a plurality of transistors of a same type of the transistors of the active area. 
Regarding claim 17, wherein an ith driving unit of the plurality of driving units comprises a first buffer circuit and a second buffer circuit, the first buffer circuit is configured to export a scan signal to a row of the active area and an (i+1)th driving unit of the plurality of driving units, and the second buffer circuit is configured to export a jump signal to a jth driving unit of the plurality of driving units, i and j are positive integers, and i+1<j. 
Regarding claim 20, wherein a first one of the plurality of driving units comprises: a second buffer circuit coupled to the latch circuit to export a carry signal to control a second one of the plurality of driving units; and a third buffer circuit coupled to the latch circuit to export a jump signal to a third one of the plurality of driving units. 
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Hashimoto (20200242325), McMahon (20210281789), Berner (20190052820), KIM et al. (20200042759), Chen et al. (20200210065) – who disclose different image and fingerprint scanner architectures of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697